Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to because, while a worm gear is described in the specification, a spur gear (208) is depicted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because a bracket or brackets should be used for exploded views. See MPEP §608.02(V) (specifically, 37CFR1.84(h)(1)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the term “configuration”, apparently in place of the term “orientation”, is used throughout.  A configuration would convey to a person of ordinary skill in the art that a different arrangement of parts is intended; however, it appears that Applicant merely intends to require a different rotational position.
Paragraph [0057] discusses that the rotor is “shown generally” in various figures. The reader’s attention is then drawn to a different set of figures, which do not necessarily include the features referenced in subsequent paragraphs. For example, feature 50 is not referenced in any of Figures 2A, 2B or 3. Correction to insure clarity for the reader is required.
The disclosure is objected to because of the following informalities: a “worm gear” is described. However, the feature (208a-c) is depicted as a spur gear.  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: use of the term “spur gear”, or its equivalent, throughout and within Claim 27.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 7 recites “form ed”.  
Claims 4 and 5 recite “channels operable”.
Claim 21 recites “modules of Claim 20, the at least”. For the purpose of examination, the claim will be read as reciting, “modules of Claim 20, wherein the at least”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-27 variously recite “configurations” or features that “are configured”. This is confusing, making it difficult to determine the metes and bounds of the claims because it is unclear what other arrangement of features is being claimed. For the purpose of examination, the claims will be read as reciting “orientations” or features that “are oriented”.

Claim 2 includes instances of antecedent basis issues and repeated features, thus making it unclear whether new features are being introduced or a restatement of features is intended. For example, “a first of the plurality of rotors” is introduced in both Claims 1 and 2, while in Claim 2 “the second of the plurality of rotors” is introduced before “a second of the plurality of rotors”. A first and second of the plurality of housings are also both introduced in Claims 1 and 2.

Claim 10 recites “a third of the plurality of rotors” in two places, thus creating doubt as to the metes and bound of the claim because it is unclear whether another “third” (that is, a fourth) rotor is intended.

The preamble of Claim 12 refers to a different apparatus than the preamble of Claim 10, from which Claim 12 depends.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartnick et al (US 8584708 B2)

Regarding Claim 24, Bartnick discloses (at least at Figs 3-5) an assembly with “a plurality of valve modules (note that each rotor 1021-1023 is read as “a module”); a plurality of shafts (104’, 122, 1221, 1121, 142, 144), each one of the plurality of shafts being part of a corresponding one of the plurality of valve modules (at 1021-1023); an actuator (104) connected to one (104’ or 122a) of the plurality of shafts; and a plurality of couplings (120), each one of the plurality of couplings operable for selectively coupling two (for example, 1221, 144a) of the plurality of shafts; wherein the actuator (104) rotates a first (104’) of the plurality of shafts to configure a first (1021) of the plurality of valve modules to provide one or more flow paths, and when one or more of the plurality of couplings (120) connects two or more of the shafts, one or more of the plurality of valve modules are configured to provide multiple flow paths (for example, when 1021 and 1022 are oriented such that 116a, 116b align with 118a, 118b, respectively).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 5, 9 – 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartnick et al (US 8584708 B2) in view of Stoermer (US 8671982 B2).

Note that duplicate feature numbers employed by Bartnick are referred to herein as a, b, c… starting at the right end of the figure. For example, in Figure 3 features 116 would be referenced as 116a, 116b and 116c to indicate the right, middle and left instances of features 116, respectively.

Regarding Claim 1, Bartnick teaches (Figs 3-5) a module with “a plurality of outer housings (108; each portion at a respective feature 110 is read as “a housing”) ; a plurality of rotors (1021-1023; note that 1024 and its features are generic identifiers and are therefore not considered herein), each of the plurality of rotors disposed in a corresponding one of the plurality of outer housings (108); a plurality of channels (116 and 134), each of the plurality of channels integrally formed as a part of a corresponding one of the plurality of rotors (see Figs 4-5); a first…
[port] (118a) integrally formed as part of a first (108, at 118a) of the plurality of outer housings (108); a second…
[port] (118b) integrally formed as part of a second (108, at 118b) of the plurality of outer housings (108); an actuator (104) connected to a first (1021) of the plurality of rotors; and a plurality of [orientations], the plurality of rotors operable for being placed in one of the plurality of [orientations] (see Abstract); wherein the actuator (104) rotates one or more of the plurality of rotors to one of the plurality of [orientations] (the process of which is described in column 2) such that fluid is directed through 
…[the first port] (118a) using a first (116a) of the plurality of channels, and fluid is directed through 
…[the second port] (118b) using a second (116b) of the plurality of channels (that is, depending upon which of features 116 and 118 are aligned).”
While Bartnick does teach indexing to whatever position is required to control flow (see for example col 2, ll 11-15, 44-48), Bartnick does not explicitly teach more than one port per housing.
However, such a construction is notoriously well known in the art to be used depending on how many attached devices require flow according to design needs.
For example, Stoermer teaches (Figs 1-4) a rotary valve with multiple members (24, 25) and multiple ports (43, 45) controlled by multiple channels (27, 28) in the valve members.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Bartnick to include multiple ports controlled by multiple channels in a valve member as is well known in the art and as taught by Stoermer, thus providing controlled fluid flow to a greater variety of destinations according to the user’s design needs.

Bartnick as modified further teaches a module in which:

Regarding Claim 2, there is a “plurality of channels (Bartnick, 116, 134) further comprising: a first plurality of channels (116a, 134a) integrally formed as part of a first (1021) of the plurality of rotors; and a second plurality of channels (116b, 134b) integrally formed as part of [a] second (1022) of the plurality of rotors; wherein a first of the plurality of rotors is disposed in [the] first (108, at 1021) of the plurality of outer housings (108), [the] second (1022) of the plurality of rotors is disposed in [the] second (108, at 1022) of the plurality of outer housings (108) and connected (via housing 108 and at least intermittently at 122, 124) to the first (1021) of the plurality of rotors, and the actuator (104) rotates the first (1021) of the plurality of rotors and the second (1022) of the plurality of rotors to one of the plurality of [orientations] such that at least one of the first plurality of channels (116a) is in fluid communication with at least one of the first plurality of ports (Stoermer, 43, 45), and at least one of the second plurality channels (Bartnick, 116b) is in fluid communication with at least one of the second plurality of ports (Stoermer, 43, 45).”
Note that mere duplication of plural channels from one valve member to a second valve member is not patentably distinct.
Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378. Such duplication could be effected for the purpose of, for example, controlling further systems of multiple fluid circuits.

Regarding Claim 3, “one of the first plurality of channels (Bartnick, 116a, 134a) is in continuous fluid communication with one of the second plurality of channels (116b, 134b), such that when the plurality of rotors is placed in one of the plurality of [orientations], one of the first plurality of ports (118a) is in fluid communication (via 134a) with one of the second plurality of ports (118b).”

Regarding Claim 4, “one of the first plurality of channels (as Stoermer, 27, 28, as applied to Bartnick, 1021) [is] operable for providing fluid communication between two of the first plurality of ports (Stoermer, 43, 45, as applied to Bartnick, 108), when the plurality of rotors is placed in at least one of the plurality of [orientations].”

Regarding Claim 5, “one of the second plurality of channels (as Stoermer, 27, 28 as applied to Bartnick, 1022) operable for providing fluid communication between two of the second plurality of ports (Stoermer, 43, 45, as applied to Bartnick, 108), when the plurality of rotors is placed in at least one of the plurality of [orientations].”

Regarding Claim 9, there is “a first coupling (Bartnick, 122, 124) selectively connecting the first (1021) of the plurality of rotors and the second (1022) of the plurality of rotors; wherein the actuator (104) changes the position of the first (1021) of the plurality of rotors relative to the second (1022) of the plurality of rotors when the coupling (122, 124) disconnects the first (1021) of the plurality of rotors and the second (1022) of the plurality of rotors, and the first (1021) of the plurality of rotors is rotated.”

Regarding Claim 10, there is “a third plurality of ports (Stoermer, 43, 45, as applied to Bartnick, 108) integrally formed as part of a third (Bartnick, 108, at 1023) of the plurality of outer housings (108); a third (1023) of the plurality of rotors disposed in the third of the plurality of outer housings (108), the third (1023) of the plurality of rotors connected (via 122a, 124a) to the second (1022) of the plurality of rotors; a side housing (as Stoermer, 45) connected to the third of the plurality of housings; an outer port (within 45) integrally formed as part of the side housing; and at least one channel (Stoermer, 27, 28) integrally formed as part of [the] third (Bartnick, 1023) of the plurality of rotors; wherein the at least one channel (for example, Stoermer, 27) of the third (Bartnick, 1023) of the plurality rotors is in continuous fluid communication (so long as the rotor is not rotated away from the communication position, such communication is continuous) with the outer port (Stoermer, within 45), such that when the first, the second, and the third of the plurality of rotors (of Bartnick) are placed in at least one of the plurality of [orientations], one of the third plurality of ports is in fluid communication with the outer port (as noted above).”

Regarding Claim 11, there is “a second coupling (Bartnick, 122b and 124b) selectively connecting the second (1022) of the plurality of rotors and the third (1023) of the plurality of rotors; wherein the actuator (104) changes the position of the second (1022) of the plurality of rotors rotor relative to the third (1023) of the plurality of rotors when the second coupling (122b, 124b) disconnects the second (1022) of the plurality of rotors and the third (1023) of the plurality of rotors, and the second (1022) of the plurality of rotors is rotated.”

Regarding Claim 13, Bartnick teaches (Figs 3-5) modules (note that each rotor 1021-1023 is read as “a module”) with “a first outer housing (108; each portion at a respective feature 110 is read as “a housing”); a first rotor (1021) located in the first outer housing (108, at 1021); a second outer housing (108, at 1022) located adjacent the first outer housing (at 1021); a second rotor (1022) disposed in the second outer housing (108, at 1022), the second rotor (1022) engaged with the first rotor (1021) such that the first rotor and the second rotor rotate in unison (when features 122a, 124a are engaged) and are able to be placed in one of a plurality of [orientations] (see Abstract); an actuator (104) connected to the first rotor (1021); a first 
… [port] (118a) integrally formed as part of the first (108, at 1021) outer housing; and a second 
…[port] (118b) integrally formed as part of the second (108, at 1022) outer housing; wherein the actuator (104) rotates the first rotor (1021) and the second rotor (1022) to at least one of the plurality of [orientations] (the process of which is described in column 2) such that fluid is able to flow into or out of one or more of the first 
…[port] (118a) through the first rotor (1021), and fluid is able to flow into or out of one or more of the second 
…[port] (118b) through the second rotor (1022).”
While Bartnick does teach indexing to whatever position is required to control flow (see for example col 2, ll 11-15, 44-48), Bartnick does not explicitly teach more than one port per housing.
However, such a construction is notoriously well known in the art to be used depending on how many attached devices require flow according to design needs.
For example, Stoermer teaches (Figs 1-4) a rotary valve with multiple members (24, 25) and multiple ports (at 43, 45) controlled by multiple channels (27, 28) in the valve members.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Bartnick to include multiple ports controlled by multiple channels in a valve member as is well known in the art and as taught by Stoermer, thus providing controlled fluid flow to a greater variety of destinations according to the user’s design needs.

Claim(s) 14, 16, 19, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartnick et al (US 8584708 B2) in view of Stoermer (US 8671982 B2) as applied to Claim 13, above, and further in view of Utterberg et al (US 20070068587 A1).

Regarding Claim 14, Bartnick teaches modules in which “the first channel (134a) is in continuous fluid communication with the second rotor (1022) and the first channel (134a) is in fluid communication (via 116) with one of the first plurality of ports (at least 118a or Stoermer, 43, 45) when the first rotor (Bartnick, 1021) is placed in at least one of the plurality of [orientations].”
Bartnick does not teach isolated fluid channels.
Utterberg (for example at Fig 16) teaches a rotary valve member (12b) with first (34b) and second (44) channels that are isolated from one another, where the second channel (44) is in fluid communication with two ports (at 28b, 42).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify each valve member of Bartnick in view of Stoermer to include isolated channels as taught by Utterberg, thus controlling fluid flow by providing fluid to the rotors as needed while allowing separate control between housing ports according to the user’s design needs as discussed by Utterberg (for example at paras [0057-0062]).

Bartnick as modified further teaches modules in which:

Regarding Claim 16, the second rotor (Bartnick, 1022) further includes “a first channel (as Utterberg, 34b) integrally formed as part of the second rotor (Bartnick, 1022); and a second channel (as Utterberg, 44) integrally formed as part of the second rotor (Bartnick, 1022), such that the first channel (Utterberg, 34b) of the second rotor is fluidically isolated from the second channel (44) of the second rotor, and the second channel (44) of the second rotor is in fluid communication with two (as in Utterberg Fig 16 and as discussed above) of the second plurality of ports (of Bartnick as modified by Stoermer) when the second rotor (Bartnick, 1022) is placed in at least one of the plurality of [orientations]; wherein the first channel (Bartnick, 134a or Utterberg, 34b) of the first rotor (Bartnick, 1021) is in continuous fluid communication with the first channel (Bartnick, 134a or Utterberg, 34b) of the second rotor (Bartnick, 1022), such that when the first rotor (1021) and the second rotor (1022) are placed in at least one of the plurality of [orientations], one of the first plurality of ports is in fluid communication with one of the second plurality of ports (as when features 116a, 116b are aligned with 118a, 118b).”

Regarding Claim 19, there is “a first coupling (Bartnick, 122a, 124a) selectively connecting the first rotor (1021) and the second rotor (1022); wherein the actuator (104) changes the position of the first rotor (1021) relative to the second rotor (1022) when the coupling (122a, 124a) disconnects the first rotor (1021) and the second rotor (1022), and the first rotor (1021) is rotated (col 2).”

Regarding Claim 20, there is “a third (Bartnick, 108, at 1023) outer housing located adjacent the second (108, at 1022) outer housing; a third plurality of ports (as Stoermer, at 43, 45 or Utterberg, at 28b, 42) integrally formed as part of the third (Bartnick, 108, at 1023) outer housing; a third rotor (1023) located in the third outer housing and engaged with the second rotor (1022, via 122b, 124b); at least one channel (Bartnick, 134 or Utterberg, 34b) integrally formed as part of the third rotor; a side housing (as Stoermer, 45) connected to the third outer housing (Bartnick, 108, at 1023); and an outer port (Stoermer, at 45) integrally formed as part of the side housing (45); wherein the at least one channel (Bartnick, 134 or Utterberg, 34b) of the third rotor (Bartnick, 1023) is in continuous fluid communication (when the rotor is appropriately oriented) with the outer port (118c or Stoermer, at 45), such that when the first rotor (Bartnick, 1021), the second rotor (1022), and the third rotor (1023) are placed in at least one of the plurality of [orientations], at least one of the third plurality of ports (such as discussed above) is in fluid communication with the outer port (118c or Stoermer, at 45).”

Regarding Claim 23, there is “a second coupling (Bartnick, 112b, 124b) selectively connecting the second rotor (1022) to the third rotor (1023); wherein the actuator (104) changes the position of the second rotor (1022) relative to the third rotor (1023) when the coupling disconnects (via 122a, 124a and 122b, 124b) the second rotor (1022) and the third rotor (1023), and the second rotor (1022) is rotated (via 1021 and 122a, 124a).”

Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartnick et al (US 8584708 B2) in view of Utterberg et al (US 20070068587 A1).

See discussion of Claim 24, above.

Regarding Claims 25 and 26, Bartnick teaches a housing with a plurality of ports. 
Bartnick does not explicitly teach plural ports at each module or multiple isolated channels including a channel at the rotational axis of each module.
Utterberg (for example at Fig 16) teaches a rotary valve member (12b) with first (34b) and second (44) channels (that form “flow paths” at 28b, 42) that are isolated from one another, where one channel (34b) is at the rotational axis of the member (12b). Utterberg further teaches selective communication (via rotation) with multiple ports (at 28b, 42).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Bartnick include isolated channels as taught by Utterberg, thus controlling fluid flow by providing fluid to the rotors as needed while allowing separate control between housing ports according to the user’s design needs as discussed by Utterberg (for example at paras [0057-0062]).

Allowable Subject Matter
Claims 6-8, 12, 15, 17, 18, 21, 22 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753